 

 

FS KKR Capital Corp. II 8-K [fskii-8k_050520.htm]



 

 

 

 

EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT

 

AMENDMENT NO. 1 (this “Agreement”) dated as of May 5, 2020 by and among FS KKR
CAPITAL CORP. (“FSK”), and FS KKR CAPITAL CORP. II (“FSK II” and together with
FSK, each a “Borrower“ and collectively the “Borrowers”), the lenders identified
on the signature pages hereto (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and ING
Capital LLC, as collateral agent (in such capacity, the “Collateral Agent”).

 

RECITALS

 

WHEREAS, each Borrower, the Lenders party thereto, the Administrative Agent and
the Collateral Agent are party to that certain Amended and Restated Senior
Secured Revolving Credit Agreement, dated as of November 7, 2019 (as amended,
restated, supplemented, or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”; the Credit Agreement as amended by this
Agreement is hereinafter referred to as the “Amended Credit Agreement”); and

 

WHEREAS, each Borrower, the Administrative Agent, the Collateral Agent and the
Lenders have agreed to amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.     Definitions.  Except as otherwise defined in this Agreement,
terms defined in the Amended Credit Agreement are used herein as defined
therein. This Agreement shall constitute a Loan Document for all purposes of the
Amended Credit Agreement and the other Loan Documents.

 

Section 2.   Amendments.  Effective as of the Amendment No. 1 Effective Date
(as  defined below), and subject to the terms and conditions set forth below,
the Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text or stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text or double-underline
text) as set forth in the Amended Credit Agreement attached hereto as “Exhibit A
(Credit Agreement)” and “Exhibit B (Schedules and Exhibits to Credit Agreement)”
respectively.

 

Section 3.         Representations and Warranties.

 

(a)          Each Borrower severally, not jointly, and individually as to itself
only, represents and warrants to the Lenders, the Administrative Agent and the
Collateral Agent that (i) this Agreement has been duly authorized, executed and
delivered by such Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable with respect to such Borrower

 



 

 

 

in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (ii) the
Amended Credit Agreement constitutes a legal, valid and binding obligation of
such Borrower enforceable with respect to such Borrower in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(b)          Each Borrower severally, not jointly, and individually as to itself
only, represents and warrants to the Lenders, the Administrative Agent and the
Collateral Agent that, on the date hereof, the representations and warranties of
such Borrower set forth in Article III of the Amended Credit Agreement and the
representations and warranties in each other Loan Document are true and correct
in all material respects on and as of the date hereof; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.

 

(c)          Each Borrower severally, not jointly, and individually as to itself
only, represents and warrants to the Lenders and the Administrative Agent and
the Collateral Agent that No Default or Event of Default has occurred and is
continuing under the Credit Agreement or would result from this Agreement.

 

Section 4.  Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof (the “Amendment No. 1 Effective
Date”), upon satisfaction of the following conditions:

 

(a)          Execution. The Administrative Agent shall have received either (i)
counterparts of this Agreement executed by each Borrower and the Lenders
constituting the Required Lenders under the Credit Agreement or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement; and

 

(b)          Fees and Expenses. Each Borrower shall have paid all fees and
expenses due and payable to the Lenders, the Administrative Agent and the
Collateral Agent on the Amendment No. 1 Effective Date that such Borrower has
agreed to pay in connection with this Agreement (including the legal fees of
Milbank LLP, special New York counsel to the Administrative Agent) for which
invoices have been presented prior to the Amendment No. 1 Effective Date.

 

Section 5. Effect. Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or the Collateral Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit

 

2 

 

Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

Section 6. Confirmation of Loan Documents. As of the date hereof and after
giving  effect to this Agreement, each Borrower hereby confirms and ratifies all
of its obligations under the Credit Agreement and each other Loan Document to
which it is a party.

 

Section 7.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall   remain unchanged and in full force and effect. This Agreement may be
executed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Agreement shall be deemed to include electronic signatures or the
keeping of electronic records in electronic form, each of which shall be of the
same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

Section 8. Submission to Jurisdiction. Each party  to  this  Agreement  hereby 
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

Section 9. WAIVER OF JURY TRIAL. EACH PARTY  HERETO  HEREBY  WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

3 

 

[signature pages follow]

 

4 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written. 

 

 

 

 

BORROWERS:

 

 

 

FS KKR CAPITAL CORP.

 

 

 

By:

/s/ William Goebel

 

 

Name: William Goebel

 

 

Title: Chief Accounting Officer

 

 

 

 

FS KKR CAPITAL CORP. II

 

 

 

 

By:

/s/ William Goebel

 

 

Name: William Goebel

 

 

Title: Chief Accounting Officer

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Issuing Bank and a Lender

 

 

 

By:

/s/ Alfred Chi

 

 

Name: Alfred Chi

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

ING CAPITAL LLC, as Collateral Agent, an Issuing Bank and a Lender

 

 

 

By:

/s/ Patrick Frisch

 

 

Name: Patrick Frisch

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Dominik Breuer

 

 

Name: Dominik Breuer

 

 

Title: Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

BANK OF MONTREAL, as an Issuing Bank and a Lender

 

 

 

By:

/s/ Sue Blazis

 

 

Name: Sue Blazis

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

TRUIST BANK (AS SUCCESSOR BY MERGER TO SUNTRUST BANK), as an Issuing Bank and a
Lender

 

 

 

By:

/s/ Vinay Desai

 

 

Name: Vinay Desai

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

By:

/s/ Glenn Autorino

 

 

Name: Glenn Autorino

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Shane Klein

 

 

Name: Shane Klein

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name: Donna DeMagistris

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

HSBC Bank USA N.A., as a Lender

 

 

 

By:

/s/ Shubhendu Kudaisya

 

 

Name: Shubhendu Kudaisya

 

 

Title: SVP, Structured Finance

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

Citibank, N.A., as a Lender

 

 

 

By:

/s/ Erik Andersen

 

 

Name: Erik Andersen

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Komal Shah

 

 

Name: Komal Shah

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

Industrial and Commercial Bank of China Limited,
New York Branch, as a Lender

 

 

 

By:

/s/ Weiming Zhou

 

 

Name: Weiming Zhou

 

 

Title: Vice President

 

 

 

 

By:

/s/ Jeffrey Roth

 

 

Name: Jeffrey Roth

 

 

Title: Executive Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

Goldman Sachs Bank USA, as a Lender

 

 

 

By:

/s/ Jamie Minieri

 

 

Name: Jamie Minieri

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

STATE STREET BANK AND TRUST COMPANY, as a Lender

 

 

 

By:

/s/ Pallo Blum-Tucker

 

 

Name: Pallo Blum-Tucker

 

 

Title: Managing Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Jake Lam

 

 

Name: Jake Lam

 

 

Title: Assistant Vice President

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

Morgan Stanley Senior Funding, Inc., as a Lender

 

 

 

By:

/s/ David White

 

 

Name: David White

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

 

 

 

By:

/s/ Michael Strobel

 

 

Name: Michael Strobel

 

 

Title: Vice President

 

 

michael-p.strobel@db.com

 

 

212-250-0939

 

 

 

 

By:

/s/ Jennifer Culbert

 

 

Name: Jennifer Culbert

 

 

Title: Vice President

 

 

jennifer-a.culbert@db.com

 

 

212 250 0738

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

Cadence Bank, N.A., as a Lender

 

 

 

By:

/s/ Teresa Stinson

 

 

Name: Teresa Stinson

 

 

Title: EVP / Florida C&I Banking

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

BNP Paribas, as a Lender

 

 

 

By:

/s/ Warren Eckstein

 

 

Name: Warren Eckstein

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Marguerite L. Lebon

 

 

Name: Margeurite L. Lebon

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1] 

 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

By:

/s/ Jacob Ulevich

 

 

Name: Jacob Ulevich

 

 

Title: Director

 

[Signature Page to Amendment No. 1] 

 

 

 

 



  ROYAL BANK OF CANADA, as a Lender         By: /s/ Glenn Van Allen     Name:
Glenn Van Allen     Title: Authorized Signatory

 

[Senior Secured Revolving Credit Agreement]

 

 



  CIT Bank, N.A., as a Lender         By: /s/ Robert L. Klein     Name: Robert
L. Klein     Title: Director

 

[Signature Page to Amendment No. 1]

 

 



 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Jenny Maloney

 

 

Name: Jenny Maloney

 

 

Title: Vice President

 

[Signature Page to Amendment No. 1]

 

 



 

 

Stifel Bank & Trust, as a Lender

 

 

 

 

By:

/s/ Joseph L. Sooter, Jr.

 

 

Name: Joseph L. Sooter, Jr.

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1]

 

 



 

 

Seaside National Bank & Trust, as a Lender

 

 

 

 

By:

/s/ Lee Wright

 

 

Name: Lee Wright

 

 

Title: Senior Credit Officer

 

[Signature Page to Amendment No. 1]

 

 



 

 

Liberty Bank, as a Lender

 

 

 

 

By:

/s/ Donald S. Peruta

 

 

Name: Donald S. Peruta

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 1]

 

 

 



 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

By:

/s/ Julien Thinat

 

 

Name: Julien Thinat

 

 

Title: Authorized Signatory

 

[Signature Page to Amendment No. 1]

 

 



 

EXHIBIT A

(Credit Agreement)

 

 

 

 

Execution Version
Changes to reflect Amendment No. 1



 

  

AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT

 

dated as of

 

November 7, 2019

 

among

 

FS KKR CAPITAL CORP., and 

FS INVESTMENT CORPORATION II, and

FS INVESTMENT CORPORATION IIIKKR CAPITAL CORP. II,

as Borrowers,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A. 

as Administrative Agent

 

ING CAPITAL LLC,

as Collateral Agent

 

$3,890,000,000

 

 



 

ING CAPITAL LLC,

as Syndication Agent

 

BANK OF MONTREAL
SUNTRUST BANK,

MUFG UNION BANK, N.A., and
SUMITOMO MITSUI BANKING CORPORATION

as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,
ING CAPITAL LLC, 

BMO CAPITAL MARKETS CORP.,
MUFG UNION BANK, N.A., 

SUMITOMO MITSUI BANKING CORPORATION and
SUNTRUST ROBINSON HUMPHREY INC., 

as Joint Bookrunners and Joint Lead Arrangers

 

 



 

 

 

 

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
November 7, 2019 (this “Agreement”), among FS KKR CAPITAL CORP., FS INVESTMENT
CORPORATION II, FS INVESTMENT CORPORATION IIIKKR CAPITAL CORP. II, each other
Person designated as a “Borrower” hereunder pursuant to Section 9.19, the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and
ING CAPITAL LLC, as Collateral Agent.

 

FS KKR Capital Corp., FS Investment Corporation II and FS Investment Corporation
IIIKKR Capital Corp. II, the “Lenders” party thereto, the Administrative Agent
and the Collateral Agent are parties to a Senior Secured Revolving Credit
Agreement dated as of August 9, 2018 (the “Existing Credit Facility”).

 

Each Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to such Borrower in
Dollars or an Agreed Foreign Currency (each as defined below) during the
Availability Period (as defined below) and to amend and restate the Existing
Credit Facility in its entirety on the terms specified herein. The Lenders are
prepared to amend and restate the Existing Credit Facility in its entirety upon
the terms and conditions hereof, and, accordingly, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, denominated in Dollars
and bearing interest at a rate determined by reference to the Alternate Base
Rate.

 

“Additional FSK 2024 Notes” means any 4.625% senior unsecured notes due July 15,
2024 issued by FSK after the Restatement Effective Date.

 

“Additional Debt Amount” means, with respect to a Borrower, as of any date, the
greater of (a) $50,000,000 and (b) an amount equal to 5% of Shareholders’ Equity
of such Borrower.

 

“Adjusted Debt to Equity Ratio” means for any Borrower, as of any date, (a) one
(1)  divided by (b) the Asset Coverage Ratio minus one (1), provided that, for
purposes of calculating the Asset Coverage Ratio to determine the Adjusted Debt
to Equity Ratio only, MergerCo Preferred Shares shall be treated as equity and
not as a liability.

 

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.

 

1 

 

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Agent’s Account” means, for each Currency and each Borrower, an
account in respect of such Currency and such Borrower designated by the
Administrative Agent in a notice to such Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or any Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of each Borrower, the term “Affiliate” shall include FS/KKR Advisor.

 

“Affiliate Agreements” means (a) with respect to FSK, (i) the Investment
Advisory Agreement dated as of December 20, 2018, by and between FSK and FS/KKR
Advisor and (ii) the Administrative Services Agreement dated as of April 9,
2018, by and between FSK and FS/KKR Advisor, and (b) with respect to FSICFSK II,
(i) the Amended and Restated Investment Advisory and Administrative Services
Agreement dated as of April 9December 18, 20182019, by and between FSICFSK II
and FS/KKR Advisor and (c) with respect to FSIC III, the Investment Advisory and
Administrative Servicesii) the Administration Agreement dated as of April
9December 18, 20182019, by and between FSIC IIIFSK II and FS/KKR Advisor.

 

“Aggregator” means, with respect to a Borrower, any corporation, limited
liability company, partnership, association, trust or other entity or series of
any of the foregoing (a) that is owned in part by such Borrower (and/or any
other member of its Obligor Group) and other entities that are managed by FS/KKR
Advisor (and such Borrower, collectively with such other entities that are
managed by FS/KKR Advisor, controls such Aggregator), (b) that is formed for the
sole purpose of holding investments issued by an issuer or its affiliates, which
investments would constitute Portfolio Investments in the Collateral Pool of
such Borrower if they were acquired directly by such Borrower or any other
member of its Obligor Group, (c) of which the portfolio investment referred to
in the immediately preceding clause (b) is listed on the schedule of investments
in the financial statements of such Borrower most recently delivered pursuant to
Section 5.01(a) or (b) (or, for any investment made during a given quarter and
before a schedule of investments is required to be delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter, is intended to be
included on the schedule of investments when such investment is made and is in
fact included on the schedule of investments delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter), (d) for which the
Collateral Agent holds a first priority, perfected security interest in the
Equity Interests of such Aggregator held by such Borrower or other Obligor, (e)
which has no Indebtedness and no Liens on its assets, provided such Aggregator
may grant a purchase option on its assets in favor of a designated third party
for, if the Participation Interest with respect to such Aggregator is

 

2 

 

 

the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, as the case may be. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Amendment No. 1 Effective Date” means May 5, 2020.

 

“Anti-Corruption Laws” means, with respect to each Borrower, all laws, rules and
regulations of any jurisdiction applicable to such Borrower or its Subsidiaries
from time to time concerning or relating to bribery or corruption.

 

“Applicable Dollar Percentage” means, with respect to any Dollar Lender and any
Borrower, the percentage of the total Dollar Subcommitments with respect to such
Borrower represented by such Dollar Lender’s Dollar Subcommitments with respect
to such Borrower. If the Dollar Subcommitments with respect to any Borrower have
terminated or expired, the Applicable Dollar Percentages shall be determined
based upon the Dollar Subcommitments with respect to such Borrower most recently
in effect, giving effect to any assignments pursuant to Section 9.04(b).

 

“Applicable Margin” means, (a) with respect to any Listed Borrower, for any day,
(i)  if the Borrowing Base of such Listed Borrower (as of the most recently
delivered Borrowing Base Certificate of such Listed Borrower) is equal to or
greater than 1.85 times the Combined Debt Amount of such Listed Borrower (as of
the most recently delivered Borrowing Base Certificate of such Listed Borrower),
(x) with respect to any ABR Loan made to such Listed Borrower, 0.75% per annum
and (y) in the case of any Eurocurrency Loan made to such Listed Borrower, 1.75%
per annum, and (ii) if the Borrowing Base of such Listed Borrower (as of the
most recently delivered Borrowing Base Certificate of such Listed Borrower) is
less than 1.85 times the Combined Debt Amount of such Listed Borrower (as of the
most recently delivered Borrowing Base Certificate of such Listed Borrower), (x)
with respect to any ABR Loan made to such Listed Borrower, 1.00% per annum, and
(y) in the case of any Eurocurrency Loan made to such Listed Borrower, 2.00% per
annum and (b) with respect to any Unlisted Borrower, for any day, (i) if the
Borrowing Base of such Unlisted Borrower (as of the most recently delivered
Borrowing Base Certificate of such Unlisted Borrower) is equal to or greater
than 1.85 times the Combined Debt Amount of such Unlisted Borrower (as of the
most recently delivered Borrowing Base Certificate of such Unlisted Borrower),
(x) with respect to any ABR Loan made to such Unlisted Borrower, 1.00% per annum
and (y) in the case of any Eurocurrency Loan made to such Unlisted Borrower,
2.00% per annum, and (ii) if the Borrowing Base of such Unlisted Borrower (as of
the most recently delivered Borrowing Base Certificate of such Unlisted
Borrower) is less than 1.85 times the Combined Debt Amount of such Unlisted
Borrower (as of the most recently delivered Borrowing Base Certificate of such
Unlisted Borrower), (x) with respect to any ABR Loan made to such Unlisted
Borrower, 1.25% per annum, and (y) in the case of any Eurocurrency Loan made to
such Unlisted Borrower, 2.25% per annum. Any change in

 

4 

 

 

Marsal, and any other third party appraiser selected by the applicable Borrower
in its reasonable discretion.

 

“Asset Coverage Ratio” means, with respect to a Borrower, on a consolidated
basis for such Borrower and its Subsidiaries, the ratio which the value of total
assets, less all liabilities and indebtedness not represented by Senior
Securities, bears to the aggregate amount of Senior Securities representing
indebtedness (including MergerCo Preferred Shares), in each case, of such
Borrower and its Subsidiaries (all as determined pursuant to the Investment
Company Act in effect on the Restatement Effective Date and any orders of the
SEC issued to such Borrower, in each case, as in effect on the Amendment No. 1
Effective Date but excluding the effects of SEC Release No. 33837/April 8,
2020). The calculation of the Asset Coverage Ratio with respect to a Borrower
shall be made in accordance with any exemptive order issued by the SEC under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary of such Borrower from the definition of
Senior Securities of such Borrower only so long as (a) such order is in effect,
and (b) no obligations have become due and owing pursuant to the terms of any
Permitted SBIC Guarantee to which such Borrower or any other member of its
Obligor Group is a party. The outstanding utilized notional amount of any total
return swap and the notional amount of any Credit Default Swap where an Obligor
is a protection seller, in each case less the value of the margin posted by such
Borrower or any of its Subsidiaries thereunder at such time shall be treated as
a Senior Security of such Borrower for the purposes of calculating the Asset
Coverage Ratio with respect to such Borrower.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any assets or properties of any Borrower or
any other member of its Obligor Group of any kind, whether real, personal, or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired; provided, however, the term “Asset Sale” as used in this Agreement
shall not include the disposition of Portfolio Investments originated by any
Borrower and promptly transferred to a Subsidiary of such Borrower pursuant to
the terms of Section 6.03(d) hereof.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent as provided in
Section 9.04, in the form of Exhibit A or any other form reasonably approved by
the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(e).
“AUD” and “A$” denote the lawful currency of The Commonwealth of Australia.

 

“AUD Rate” means for any Loans in AUD, the (a) AUD Screen Rate plus (b) 0.20%.

 

“AUD Screen Rate” means, with respect to any Interest Period, (a) the average
bid reference rate administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of such rate) for AUD
bills of exchange with a tenor

 

6 

 

 

“Borrower” means each of FSK, FSICFSK II, FSIC III and each other Person
designated as a “Borrower” hereunder pursuant to Section 9.19, other than any
such Person that has been released as a Borrower as provided herein or is a
Non-Surviving Borrower.

 

“Borrower Asset Coverage Ratio” means, as of any date, with respect to any
Borrower, the ratio of such Borrower’s (a) consolidated total assets calculated
excluding assets in any Excluded Asset, but including the Equity Interests in
such Excluded Asset to the extent such Equity Interests do not exceed 15% of
such Borrower’s consolidated assets (excluding assets in or comprised of
Excluded Assets) to (b) Total Secured Debt.

 

“Borrower LC Sublimit” means, with respect to a Borrower, at any time, the
product of (x) the aggregate amount of all LC Commitments and (y) the ratio
(expressed as a percentage) of such Borrower’s Subcommitments to total
Commitments. As of the RestatementAmendment No. 1 Effective Date, the Borrower
LC Sublimit with respect to (i) FSK is $99,646,529.56, and (ii) FSICFSK II is
$37,676,735.22 and (iii) FSIC III is $37,676,735.2275,353,470.44.

 

“Borrower Merger” means any transaction or a series of related transactions for
the direct or indirect acquisition by a Borrower or any other member of its
Obligor Group (such Person, the “Surviving Obligor” and, the Borrower that
either is the Surviving Obligor (including the ultimate Surviving Obligor as a
result of a second-step merger) or is the direct or indirect parent of the
Surviving Obligor, as applicable, the “Surviving Borrower”) of another Borrower
(such other Borrower, a “Non-Surviving Borrower”, and together with any other
member of its Obligor Group that will not survive such transaction, each a
“Non-Surviving Obligor”); provided that such transaction or series of related
transactions (w) is permitted under Section 6.03, (x) results in substantially
all assets of each Non-Surviving Obligor being assumed or acquired by a
Surviving Obligor, (y) does not result in a Change in Control of the Surviving
Borrower and (z) as a matter of law or pursuant to the express terms of the
agreement or certificate effectuating such merger or consolidation, the
obligations of each Non-Surviving Obligor under this Agreement and each of the
other Loan Documents (other than the Security Documents) to which such
Non-Surviving Obligor (and, to the extent applicable, the other members of its
Obligor Group) is a party are assumed by the applicable Surviving Obligor (it
being the understanding that in connection with any merger or consolidation
effectuated in reliance on Section 6.03(e), the obligations of each
Non-Surviving Obligor under this Agreement and each of the other Loan Documents
(other than the Security Documents) to which such Non- Surviving Obligor is a
party shall be deemed automatically assumed hereunder by the applicable
Surviving Obligor pursuant to Section 9.20). A “Borrower Merger” will also
include any “cash election” merger, any “second-step” merger whereby a Surviving
Obligor that is not a Borrower merges or consolidates with and into the
Surviving Borrower and any cash paid on account of fractional shares in
connection with any such transaction.

 

“Borrower Sublimit” means, with respect to a Borrower, the aggregate amount of
all Lenders’ Subcommitments allocated to such Borrower, as such sublimit may be
reduced or increased from time to time pursuant to Section 2.07, reduced from
time to time pursuant to Section 2.09 or as otherwise provided in this
Agreement. The amount of each Borrower’s Borrower Sublimit is set forth on
Schedule I. As of the RestatementAmendment No. 1

 

8 

 

 

Effective Date, the Borrower Sublimit with respect to (i) FSK is
$2,215,000,000, and (ii) FSICFSK II is $837,500,000 and (iii) FSIC III is
$837,500,0001,675,000,000.

 

“Borrowing” means, with respect to a Borrower, (a) all ABR Loans of the same
Class made to, or converted or continued on behalf of, such Borrower on the same
date and/or (b) all Eurocurrency Loans of the same Class made to such Borrower
denominated in the same Currency that have the same Interest Period, as
applicable.

 

“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
applicable Borrower, substantially in the form of Exhibit D and appropriately
completed.

 

“Borrowing Base Deficiency” means, with respect to a Borrower, at any date on
which the same is determined, the amount, if any, that (a) the aggregate Covered
Debt Amount of such Borrower as of such date exceeds (b) the Borrowing Base of
such Borrower as of such date.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 substantially in the form of Exhibit E or such other form as
is approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in such LIBOR Quoted Currency; and
in addition, with respect to any date for the payment or purchase of, or the
fixing of an interest rate in relation to, any Non-LIBOR Quoted Currency, the
term “Business Day” shall also exclude any day on which banks are not open for
general business in the Principal Financial Center of the country of such
Non-LIBOR Quoted Currency and, if the Borrowings or LC Disbursements which are
the subject of a borrowing, drawing, payment, reimbursement or rate selection
are denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET2 payment system is not open for the settlement of payments in
Euros.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Rate for thirty (30) days, plus 1% per annum. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively.

 

9 

 

 

Agent has a first-priority perfected (other than, for a period of up to 7 days
(or such longer, until April 15, 2021, a period of up to thirty (30) days, or
anytime, such longer period up to sixty (60)  days as the Administrative Agent
and the Collateral Agent may agree in their respective sole discretion),
customary rights of setoff, banker’s lien, security interest or other like right
upon deposit accounts and securities accounts of such Obligor in which such
Portfolio Investments are held) security interest pursuant to a valid Uniform
Commercial Code filing, such Portfolio Investment may be included in the
Borrowing Base of the applicable Borrower so long as all remaining actions to
complete “Delivery” are satisfied in full within 7 days of such inclusion (or
such longer, until April 15, 2021, a period of up to thirty (30) days, or
anytime, such longer period up to sixty (60) days as the Administrative Agent
and the Collateral Agent may agree in their respective sole discretion).

 

“Combined Debt Amount” means, with respect to a Borrower, as of any date, (i)
the aggregate amount of Subcommitments with respect to such Borrower as of such
date (or, if greater the Revolving Credit Exposures of all Lenders with respect
to such Borrower as of such date) plus (ii) the aggregate amount of outstanding
Designated Indebtedness of such Borrower and, without duplication, the aggregate
amount of unused and available commitments of the holders of Designated
Indebtedness of such Borrower to extend credit to such Borrower that will give
rise to Designated Indebtedness under the Guarantee and Security Agreement to
which such Borrower is a party.

 

“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(e).

 

“Commitment Increase Date” has the meaning assigned to such term in Section
2.07(e).

 

“Commitment Termination Date” means November 7, 2023.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means, with respect to any Person, (i) any
Subsidiary which is a “controlled foreign corporation” of such Person (within
the meaning of Section 957 of the Code) or any direct or indirect subsidiary of
such a corporation, (ii) a directly or indirectly owned subsidiary of such
Person substantially all the assets of which consist of equity in Subsidiaries
described in clause (i) of this definition, or (iii) an entity treated as a
partnership or as a disregarded entity for U.S. federal income tax purposes that
owns more than 65% of the voting stock of a Subsidiary described in clause (i)
or (ii) of this definition.

 

“Covered Debt Amount” means, with respect to a Borrower, on any date, (a) all of
the Revolving Credit Exposures of all Lenders to such Borrower on such date plus
(b) the aggregate amount of outstanding Other Secured Indebtedness of such
Borrower and the other

 

13 

 

 

members of FSK’s Obligor Group from time to time party thereto and other parties
from time to time party thereto, (b) with respect to FSICFSK II and the other
members of its Obligor Group, the Custodian Agreement dated as of February 8,
2012, by and among FSICFSK II, the Custodian, the other members of FSICFSK II’s
Obligor Group from time to time party thereto and other parties from time to
time party thereto, (c) with respect to FSIC III and the other members of its
Obligor Group, the Custodian Agreement dated as of January 6, 2014, by and among
FSIC III, the Custodian, the other members of FSIC III’s Obligor Group from time
to time party thereto and other parties from time to time party thereto and (dc)
with respect to any Borrower, any other custodian agreement by and among such
Borrower, the Custodian, the other members of such Borrower’s Obligor Group from
time to time party thereto and other parties from time to time party thereto in
form and substance substantially similar to a Custodian Agreement described in
clauses (a) throughand (cb) or otherwise reasonably acceptable to the Collateral
Agent.

 

“Default” means, with respect to a Borrower, any event or condition which
constitutes an Event of Default with respect to such Borrower or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of
Default with respect to such Borrower.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loan, such
Lender notifies the Administrative Agent and the applicable Borrower in writing
that such Lender’s failure is based on such Lender’s reasonable determination
that the conditions precedent to funding such Loan under this Agreement have not
been met, such conditions have not otherwise been waived in accordance with the
terms of this Agreement and such Lender has advised the Administrative Agent and
the applicable Borrower in writing (with reasonable detail of those conditions
that have not been satisfied) prior to the time at which such funding was to
have been made, (b) notified any Borrower, the Administrative Agent, any Issuing
Bank or any Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
commercially reasonable determination that one or more conditions precedent to
funding (which conditions precedent, together with any applicable default shall
be specifically identified in such writing or such public statement) cannot be
satisfied), (c) failed, within three (3) Business Days after request by the
Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and such Borrower that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and such Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless the subject of a good faith dispute, (e) other than
via an Undisclosed Administration, (i) become or is insolvent

 

15 

 

 

or has a parent company that has become or is insolvent, (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, (f) become the subject of a
Bail-In Action or has a parent company that has become the subject of a Bail-In
Action (unless in the case of any Lender referred to in this clause (f) the
Borrowers, the Administrative Agent and the Issuing Banks shall be satisfied in
the exercise of their respective reasonable discretion that such Lender intends,
and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder) or (g) a Lender is a GBSA Lender with respect
to which a GBSA Initial Notice has been given; provided that, for the avoidance
of doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case of clauses (i) and (ii), where such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Designated Indebtedness” means, with respect to a Borrower, any Other Secured
Indebtedness of such Borrower or any other member of its Obligor Group
(including, without limitation, any prepayment penalty, premium, make-whole fee
or similar amounts owed in connection with such indebtedness) that has been
designated by such Borrower at the time of the incurrence thereof as, or is
deemed to be by the Surviving Borrower upon the consummation of a Borrower
Merger, “Designated Indebtedness” pursuant to and for purposes of the Guarantee
and Security Agreement to which such Borrower is a party in accordance with the
requirements of Section 6.01 thereof (regardless of whether such Designated
Indebtedness shall continue to constitute Other Secured Indebtedness).

 

“Designated Subsidiary” means:

 

(a)             (1) (i) with respect to FSK, CCT Tokyo Funding LLC, Locust
Street Funding LLC and FS KKR MM CLO 1 LLC,  and (ii) with respect to FSICFSK
II, Cooper River LLC, Darby Creek LLC, Juniata River LLC and Green Creek LLC and
(iii) with respect to FSIC III,, Center City Funding LLC, Burholme Funding LLC,
Dunlap Funding LLC, Jefferson Square Funding LLC and, Germantown Funding LLC
and, Meadowbrook Run LLC, Cheltenham Funding LLC, Broomall Funding LLC and
Ambler Funding LLC and (2) with respect to any Borrower, any other direct or
indirect Subsidiary of such Borrower or any other member of

  

16 

 



 

other modification to the list of Persons identified as Disqualified Lenders
shall be e-mailed to the Administrative Agent at JPMDQcontact@JPMorgan.com.

 

“Documentation Agent” means each of Bank of Montreal, SunTrust Bank, MUFG and
SMBC.

 

“Dollar Commitment” means, with respect to each Dollar Lender, the sum of all of
such Dollar Lender’s Dollar Subcommitments. The aggregate amount of each
Lender’s Dollar Commitment is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Dollar
Commitment, as applicable. The aggregate amount of the Lenders’ Dollar
Commitments as of the Restatement Effective Date is $950,000,000.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, and (b) if such amount
is expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined at such time on the basis of the Exchange Rate for the purchase of
Dollars with such Foreign Currency at such time.

 

“Dollar Issuing Bank” means any Issuing Bank identified in Schedule I (as
amended from time to time pursuant to Section 2.07), and its successors in such
cacpacitycapacity as provided in Section 2.04(j), that has agreed to issue
Letters of Credit to any Borrower under its respective Dollar Commitments.

 

“Dollar LC Exposure” means a Dollar Lender’s LC Exposure under its Dollar
Subcommitments.

 

“Dollar Lender” means the Persons listed on Schedule I as having Dollar
Subcommitments and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption that provides for it to assume Dollar
Subcommitments or to acquire Revolving Dollar Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise in accordance with the terms hereof.

 

“Dollar Loan” means, with respect to a Borrower, a Loan denominated in Dollars
made to such Borrower by a Dollar Lender.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Subcommitment” means, with respect to each Dollar Lender and each
Borrower, the commitment of such Dollar Lender to make Loans to such Borrower
denominated in Dollars, and to acquire participations in Letters of Credit
issued on behalf of such Borrower denominated in Dollars hereunder, in each
case, under its Dollar Commitments, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Dollar Credit Exposure
permitted hereunder with respect to such Borrower, as such commitment may be
(a)   reduced, increased or reallocated from time to time pursuant to Section
2.07 or reduced from time to time pursuant to Section 2.09 or as otherwise
provided in this Agreement and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to

 

19 

 

“Foreign Lender” means any Lender or Issuing Bank that is not a “United States
person” as defined under Section 7701(a)(30) of the Code.

 

“FSIC II” means FS Investment Corporation II, a Maryland corporation.

 

“FSIC III” means FS Investment Corporation III, a Maryland corporation.

 

“FS/KKR Advisor” means FS/KKR Advisor, LLC, a Delaware limited liability
company, or any of its Affiliates.

 

“FSK” means FS KKR Capital Corp., a Maryland corporation. “FSK II” means FS KKR
Capital Corp. II, a Maryland corporation.

 

“FSK 2020 Notes” means FSK’s 4.250% senior unsecured notes due January 15, 2020
outstanding as of the Restatement Effective Date.

 

“FSK 2022 Notes” means FSK’s 4.750% senior unsecured notes due May 15, 2022
outstanding as of the Restatement Effective Date.

 

“FSK 2022-2 Notes” means FSK’s 5.000% senior unsecured notes due June 28, 2022
outstanding as of the Restatement Effective Date.

 

“FSK 2024 Notes” means FSK’s 4.625% senior unsecured notes due July 15, 2024
outstanding as of the Restatement Effective Date.

 

“FSK 2025 Notes” means FSK’s 8.625% senior unsecured notes due May 15, 2025
outstanding as of the Amendment No. 1 Effective Date.

 

“FSK Notes” means, collectively, the FSK 2020 Notes, the FSK 2022 Notes, the FSK
2022-2 Notes and the FSK 2024 Notes.

 

“Funded Debt Amount” means, for any Borrower, as of any date, all Indebtedness
of such Borrower on a consolidated basis excluding Indebtedness of any
Designated Subsidiaries of such Borrower plus all MergerCo Preferred Shares of
such Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America. 

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of

 

24 

 

 

guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Guarantee and Security Agreement” means, (i) with respect to FSK, that certain
Guarantee and Security Agreement dated as of the Original Effective Date, among
FSK, the other members of its Obligor Group, the Administrative Agent, each
holder (or a representative or trustee therefor) from time to time of any
Designated Indebtedness of FSK, and the Collateral Agent, (ii) with respect to
FSICFSK II, that certain Guarantee and Security Agreement dated as of the
Original Effective Date, among FSICFSK II, the other members of its Obligor
Group, the Administrative Agent, each holder (or a representative or trustee
therefor) from time to time of any Designated Indebtedness of FSICFSK II, and
the Collateral Agent, and (iii) with respect to FSIC III, that certain Guarantee
and Security Agreement dated as of the Original Effective Date, among FSIC III,
the other members of its Obligor Group, the Administrative Agent, each holder
(or a representative or trustee therefor) from time to time of any Designated
Indebtedness of FSIC III, and the Collateral Agent, in each case, as the same
shall be amended, restated, modified and supplemented from time to time and (iv)
with respect to any “Borrower” designated hereunder pursuant to Section 9.19, a
guarantee and security agreement by and among such Borrower, the other members
of its Obligor Group, the Administrative Agent, each holder (or a representative
or trustee therefor) from time to time of any Designated Indebtedness of such
Borrower, and the Collateral Agent, in form and substance substantially similar
to a Guarantee and Security Agreement described in clauses (ai) throughand (dii)
or otherwise reasonably acceptable to the Administrative Agent and the
Collateral Agent.

 

“Guarantee and Security Agreement Confirmation” means each Guarantee and
Security Agreement Confirmation between the parties to the related Guarantee and
Security Agreement substantially in the form of Exhibit J.

 

“Guarantee Assumption Agreement” means, with respect to a Borrower, a Guarantee
Assumption Agreement substantially in the form of Exhibit B to the Guarantee and
Security Agreement (or such other form as is approved by the Collateral Agent)
to which such Borrower is a party, between the Collateral Agent and an entity
that, pursuant to Section 5.08 is

 

25 

 

 

“Performing Principal Finance Debt Assets” has the meaning assigned to such term
in Section 5.13.

 

“Performing Principal Finance Preferred Stock Assets” has the meaning assigned
to such term in Section 5.13.

 

“Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.

 

“Permitted Advisor Loan” means, with respect to any Borrower, any Indebtedness
of such Borrower or another member of its Obligor Group that (a) is owed to
FS/KKR Advisor, (b) has no mandatory amortization prior to, and a final maturity
date not earlier than, six months after the Maturity Date, (c) is permitted by
the Investment Company Act, (d) is not secured by any property or assets
(whether of such Borrower, any Obligor or any other Person), (e) is on terms and
conditions no less favorable to such Borrower or such other Obligor than could
be obtained on an arm’s-length basis from unrelated third parties and (f) is on
terms and conditions that are no more restrictive upon such Borrower and its
Subsidiaries, while any Subcommitments or Loans are outstanding with respect to
such Borrower, than those set forth in this Agreement with respect to such
Borrower and its Subsidiaries; provided that, such Borrower or such other
Obligor may incur any Permitted Advisor Loan that otherwise would not meet the
requirements set forth in this clause (f) if it has duly made a Modification
Offer (whether or not it is accepted by the Required Lenders).

 

“Permitted Equity Interests” means, with respect to a Borrower, stock of such
Borrower that after its issuance is not subject to any agreement between the
holder of such stock and such Borrower where such Borrower is required to
purchase, redeem, retire, acquire, cancel or terminate any such stock unless
such Permitted Equity Interests satisfies the applicable requirements set forth
in the definition of “Unsecured Longer-Term Indebtedness”.

 

“Permitted Indebtedness” means, with respect to a Borrower, collectively, Other
Secured Indebtedness and Unsecured Longer-Term Indebtedness, in each case, of
such Borrower or any other member of its Obligor Group.

 

“Permitted Liens” means, with respect to a Borrower: (a) Liens imposed by any
Governmental Authority for taxes, assessments or charges not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of such Borrower or
any other member of its Obligor Group in accordance with GAAP; (b) Liens of
clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business; provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social

 

39 

 

 

regulator under or based on the law in the country where such Lender or such
parent company is subject to home jurisdiction supervision, if applicable law
requires that such appointment not be publicly disclosed and such appointment
has not been publicly disclosed.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Unlisted Borrower” means each Borrower that is not a Listed Borrower. As of the
RestatementAmendment No. 1 Effective Date, FSICFSK II and FSIC III areis the
only Unlisted BorrowersBorrower .

 

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).

 

“Unsecured Longer-Term Indebtedness” means, with respect to a Borrower, (1) any
Permitted Advisor Loan of such Borrower or any other member of its Obligor Group
(which may be Guaranteed by one or more other members of such Obligor Group) and
(2) any Indebtedness of such Borrower or any other member of its Obligor Group
(which may be Guaranteed by one or more other members of such Obligor Group)
that:

 

(a)                has no amortization prior to, and a final maturity date not
earlier than, six months after the Maturity Date (it being understood that (i)
the conversion features into Permitted Equity Interests under convertible notes
(as well as the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests, except in the case of interest or expenses or
fractional shares (which may be payable in cash)) shall not constitute
“amortization” for the purposes of this definition and (ii) any mandatory
amortization that is contingent upon the happening of an event that is not
certain to occur (including, without limitation, a change of control or
bankruptcy) shall not in and of itself be deemed to disqualify such Indebtedness
under this clause (a); provided, with respect to this clause (ii), such Borrower
acknowledges that any payment prior to the earlier to occur of the Release Date
with respect to such Borrower and the Facility Termination Date in respect of
any such obligation or right shall only be made to the extent permitted by
Section 6.12 and immediately upon such contingent event occurring the amount of
such mandatory amortization shall be included in the Covered Debt Amount of such
Borrower);

 

(b)               is incurred pursuant to terms that are substantially
comparable to (or more favorable than) market terms for substantially similar
debt of other similarly situated borrowers as reasonably determined in good
faith by such Borrower or, if such transaction is not one in which there are
market terms for substantially similar debt of other similarly situated
borrowers, on terms that are negotiated in good faith on an arm’s length basis
(except, in each case, other than financial covenants and events of default
(other than events of default customary in indentures or similar instruments
that have no analogous provisions in this Agreement or credit agreements
generally), which shall be no more restrictive upon such Borrower and its
Subsidiaries, while any Subcommitments or Loans are outstanding with respect to
such Borrower, than those set forth in this Agreement with respect to such
Borrower and its Subsidiaries; provided that, such Borrower or such other
Obligor may incur any Unsecured Longer-Term Indebtedness

 

50 

 



 



“Multicurrency Borrowing”), by Type (e.g., an “ABR Borrowing” or a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Borrowing”). Loans and Borrowings may also be identified by Currency.

 

SECTION 1.03.          Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
supplemented, renewed or otherwise modified (subject to any restrictions on such
amendments, supplements, renewals or modifications set forth herein or therein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. For the avoidance of doubt, any cash payment (other than any
cash payment on account of interest) made by any Borrower in respect of any
conversion features in any convertible securities that may be issued by such
Borrower shall constitute a “regularly scheduled payment, prepayment or
redemption of principal and interest” within the meaning of clause (ab) of
Section 6.12. Solely for purposes of this Agreement, any references to
“obligations” owed by any Person under any Hedging Agreement shall refer to the
amount that would be required to be paid by such Person if such Hedging
Agreement were terminated at such time (after giving effect to any netting
agreement).

 

SECTION 1.04.          Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if a Borrower notifies the Administrative Agent
that such Borrower requests an amendment to any provision hereof with respect to
such Borrower to eliminate the effect of any change occurring after the
Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies a Borrower
that the Required Lenders request an amendment to any provision hereof with
respect to such Borrower for such purpose), regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such Borrower, Administrative Agent and Lenders agree to enter
into negotiations in good faith in order to amend such provisions of this
Agreement with respect to such Borrower so as to equitably reflect such change
to comply with GAAP with the desired result that the criteria for evaluating
such Borrower’s financial condition shall be the same after such change to
comply with GAAP as if such change had not been made; provided, however, until
such amendments to equitably reflect such changes are effective and

 

52 

 

reallocation). Notwithstanding the foregoing, no Voluntary Reallocation may be
effected if such Voluntary Reallocation would result in an increase of the
aggregate Subcommitments with respect to any Borrower of more than $100,000,000
in the aggregate in any rolling twelve-month period (after giving effect to each
Voluntary Reallocation during such period).

 

(ii)            Notice of Voluntary Reallocation. The Reallocating Borrowers (as
defined below) shall jointly notify the Administrative Agent of any election to
reallocate the Subcommitments with respect to such Borrowers under paragraph
(g)(i) of this Section at least ten (10) Business Days (or such lesser period as
the Administrative Agent may reasonably agree) prior to the effective date of
such reallocation, specifying (A) each Borrower that shall have agreed to reduce
its Subcommitments (each a “Reducing Borrower”), (B) each Borrower that shall
have agreed to increase its Subcommitments (each an “Increasing Borrower” and
together with the Reducing Borrowers, the “Reallocating Borrowers”), (C) the
amounts of the reduction being made by each Reducing Borrower, (D) the amounts
of the increase being made by each Increasing Borrower and (E) the date on which
such reallocation is to be effective (the “Reallocation Date”). Promptly
following receipt of any election, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Reallocating Borrowers pursuant to this Section shall be irrevocable; provided
that a notice of Voluntary Reallocation may state that such notice is
conditioned upon the effectiveness of other events, in which case such notice
may be revoked by any Reallocating Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

(iii)           Effectiveness of Voluntary Reallocation. On the Reallocation
Date for any Voluntary Reallocation and in each case in the amounts set forth in
the notice referred to in paragraph (g)(ii) of this Section, (A) the
Subcommitments, Loans and LC Exposure of the respective Class with respect to
each Reducing Borrower part of such Voluntary Reallocation shall be reduced
ratably among the Lenders in accordance with their respective aggregate
Commitments of such Class, (B) the Borrower Sublimit with respect to each
Reducing Borrower part of such Voluntary Reallocation shall be reduced as of
such Reallocation Date, (C) the Subcommitments, Loans and LC Exposure of the
respective Class with respect to each Increasing Borrower part of the Voluntary
Reallocation shall be increased ratably among the Lenders in accordance with
their respective aggregate Commitments of such Class and (D) the Borrower
Sublimit with respect to each Increasing Borrower part of such Voluntary
Reallocation shall be increased as of such Reallocation Date. Each Lender
authorizes and instructs the Administrative Agent to, concurrently with and
immediately after the effectiveness of any Voluntary Reallocation, amend
Schedule I to reflect the aggregate amount of each Lender’s aggregate
Commitments and such Lender’s Subcommitments with respect to each Borrower.
Neither FSICFSK II nor FSIC III may not at any time as a result of a
reallocation under this clause (iii) hold Subcommitments in excess of 65% of the
total Commitments hereunder unless such Borrower is the Surviving Borrower in a
Borrower Merger.

 

71 

 

limitation, the delivery of financial statements or valuations required under
ASC 820 or the Investment Company Act.

 

(vi)         The Independent Valuation Provider shall be instructed to conduct
its tests in a manner not disruptive in any material respect to the business of
any Borrower. The Collateral Agent shall notify the applicable Borrower of its
receipt of the final results of any valuation performed by the Independent
Valuation Provider promptly upon its receipt thereof and shall provide a copy of
such results and the related report to such Borrower promptly upon such
Borrower’s request.

 

(c)           Investment Company Diversification Requirements. Such Borrower
will, and will cause its Subsidiaries (other than Subsidiaries that are exempt
from the Investment Company Act) at all times to comply in all material respects
with the portfolio diversification and similar requirements set forth in the
Investment Company Act applicable to business development companies. Such
Borrower will at all times, subject to applicable grace periods set forth in the
Code, comply with the portfolio diversification and similar requirements set
forth in the Code applicable to RICs.

 

(d)           Participation Interests. The Value attributable to any
Participation Interest shall be the Value determined with respect to the
underlying portfolio investment related to such Participation Interest in
accordance with this Section 5.12, provided any participation interest that does
not satisfy the definition of Participation Interest shall have a Value of zero
for purposes of this Agreement.

 

SECTION 5.13.          Calculation of Borrowing Base.

 

For purposes of this Agreement, the “Borrowing Base” with respect to a Borrower
shall be determined, as at any date of determination, as the sum of the products
obtained by multiplying (x) the Value of each Portfolio Investment of such
Borrower in the Collateral Pool of such Borrower by (y) the applicable Advance
Rate by (z) solely with respect to an Unlisted Borrower, 0.9091, provided that:

 

(a)         if, as of such date, the Adjusted Debt to Equity Ratio is (i) less
than 1.0:1.0, the Advance Rate applicable to that portion of the aggregate Value
of such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 6% of
the aggregate Value of all such Portfolio Investments in the Collateral Pool of
such Borrower, shall be 50% of the otherwise applicable Advance Rate, (ii)
greater than or equal to 1.0:1.0 and less than 1.20:1.0, the Advance Rate
applicable to that portion of the aggregate Value of such Portfolio Investments
of such Borrower of all issuers in a consolidated group of corporations or other
entities in accordance with GAAP exceeding 5% of the aggregate Value of all such
Portfolio Investments in the Collateral Pool of such Borrower, shall be 50% of
the otherwise applicable Advance Rate or (iii) greater than or equal to
1.20:1.0, the Advance Rate applicable to that portion of the aggregate Value of
such Portfolio Investments of such Borrower of all issuers in a consolidated
group of corporations or other entities in accordance with GAAP exceeding 4% of
the aggregate

 

123 

 

perfected security interest pursuant to a valid Uniform Commercial Code filing,
such Portfolio Investment may be included in the Borrowing Base of such Borrower
so long as all remaining actions to complete “Delivery” are satisfied within 7
days of such inclusion (or, until April 15, 2021, within thirty (30) days of
such inclusion, or anytime, such longer period up to thirtysixty (3060) days as
the Administrative Agent and the Collateral Agent may agree in their respective
sole discretion); provided further that voting stock of any Controlled Foreign
Corporation of such Borrower or such other Obligor in excess of 65% of the
issued and outstanding voting stock of such Controlled Foreign Corporation shall
not be included as a Portfolio Investment for purposes of calculating the
Borrowing Base of such Borrower;

 

(i)           no Participation Interest (other than any Participation Interest
sold to such Borrower or other Obligor by an Aggregator) may be included in the
Borrowing Base of such Borrower for more than 90 days; and

 

(j)           if, as of such date, with respect to any Borrower, (i) the
Borrowing Base (without giving effect to any adjustment required pursuant to
this paragraph (j), the “Gross Borrowing Base”) is greater than or equal to 1.5
times the Senior Debt Amount and either (A) the Adjusted Debt to Equity Ratio is
greater than or equal to 1.0:1.0 and less than 1.20:1.0, then such Borrower’s
Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to such Borrower’s Borrowing Base may not be
less than 20% of the Borrowing Base or (B) the Adjusted Debt to Equity Ratio is
greater than or equal to 1.20:1.0, then such Borrower’s Borrowing Base shall be
reduced to the extent necessary such that the contribution of Senior Investments
to such Borrower’s Borrowing Base may not be less than 35% of the Borrowing
Base, (ii) the Gross Borrowing Base is greater than or equal to 1.25 times and
less than 1.5 times the Senior Debt Amount and either (A) the Adjusted Debt to
Equity Ratio is greater than or equal to 1.0:1.0 and less than 1.20:1.0, then
such Borrower’s Borrowing Base shall be reduced to the extent necessary such
that the contribution of Senior Investments to such Borrower’s Borrowing Base
may not be less than 30% of the Borrowing Base or (B) the Adjusted Debt to
Equity Ratio is greater than or equal to 1.20:1.0, then such Borrower’s
Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to such Borrower’s Borrowing Base may not be
less than 40% of the Borrowing Base, (iii) the Gross Borrowing Base is less than
1.25 times the Senior Debt Amount and either (A) the Adjusted Debt to Equity
Ratio is greater than or equal to 1.0:1.0 and less than 1.20:1.0, then such
Borrower’s Borrowing Base shall be reduced to the extent necessary such that the
contribution of Senior Investments to such Borrower’s Borrowing Base may not be
less than 45% of the Borrowing Base or (B) the Adjusted Debt to Equity Ratio is
greater than or equal to 1.20:1.0, then such Borrower’s Borrowing Base shall be
reduced to the extent necessary such that the contribution of Senior Investments
to such Borrower’s Borrowing Base may not be less than 60% of the Borrowing
Base.

 

For the avoidance of doubt, (a) to avoid double-counting of excess
concentrations, any Advance Rate reductions set forth under this Section 5.13
shall be without duplication of any other such Advance Rate reductions and (b)
to the extent the Borrowing Base of a Borrower is required to be reduced to
comply with this Section 5.13, such Borrower shall be

 

126 

 

Such Borrower will not, nor will it permit any other member of its Obligor Group
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except that such Borrower or such other Obligor may declare
and pay:

 

(a)         dividends with respect to the capital stock of such Borrower to the
extent payable in additional shares of such Borrower’s common stock;

 

(b)         dividends and distributions in either case in cash or other property
(excluding for this purpose such Borrower’s common stock) in or with respect to
any taxable year of such Borrower (or any calendar year of such Borrower, as
relevant) in amounts not to exceed 110% of the minimum amounts required to be
distributed to allow such Borrower to (i) satisfy the minimum distribution
requirements imposed by Section 852(a) of the Code (or any successor thereto) to
maintain such Borrower’s eligibility to be taxed as a RIC for any such taxable
year, (ii) reduce to zero for any such taxable year such Borrower’s liability
for federal income taxes imposed on (x) such Borrower’s investment company
taxable income pursuant to Section 852(b)(1) of the Code (or any successor
thereto), and (y) such Borrower’s net capital gain pursuant to Section 852(b)(3)
of the Code (or any successor thereto), and (iii) reduce to zero such Borrower’s
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto);

 

(c)         any settlement in respect of a conversion feature in any convertible
security that may be issued by such Borrower to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash));

 

(d)         Restricted Payments to repurchase Equity Interests of such Borrower
from managers, partners, members, directors, officers, employees or consultants
of FS/KKR Advisor, such Borrower or such other Obligor or their respective
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of
directors of FS/KKR Advisor, such Borrower or such other Obligor, in an
aggregate amount not to exceed $2,500,000 in any calendar year with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $5,000,000 in any calendar year;

 

(e)         other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Borrowing Base of
such Borrower is at least 110% of the Covered Debt Amount of such Borrower does
not exceed 90% of the Borrowing Base of such Borrower and (y) no Default shall
have occurred and be continuing with respect to such Borrower and (ii) on the
date of such other Restricted Payment such Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate with respect
to such Borrower as at such date demonstrating compliance with subclause (x)
after giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the Value of any Quoted Investment shall be the
most recent quotation available for such Portfolio Investment and (B) the Value
of any Unquoted Investment shall be the Value set forth in the Borrowing Base
Certificate with respect to such Borrower most recently delivered by such
Borrower to the Administrative Agent and the Lenders pursuant to Section
5.01(d);

 

140 

 



 



the extent any such indenture, agreement, instrument or other arrangement does
not prohibit, in each case in any material respect, or impose materially adverse
conditions upon, the requirements applicable to such Borrower and its
Subsidiaries under the Loan Documents or (iii) any agreement, instrument or
other arrangement pertaining to any lease, sale or other disposition of any
asset permitted by this Agreement so long as the applicable restrictions (x)
only apply to such assets and (y) do not restrict prior to the consummation of
such sale or disposition the creation or existence of the Liens in favor of the
Collateral Agent pursuant to the Security Documents or otherwise required by
this Agreement, or the incurrence of payment of Indebtedness under this
Agreement or the ability of such Borrower and its Subsidiaries to perform any
other obligation under any of the Loan Documents) that prohibits, in each case
in any material respect, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness of such Borrower, the granting of Liens by
such Borrower, the declaration or payment of dividends by such Borrower, the
making of loans, advances, guarantees or Investments or the sale, assignment,
transfer or other disposition of property, in each case of such Borrower.

 

SECTION 6.07. Certain Financial Covenants.

 

(a)                Minimum Shareholders’ Equity. Such Borrower will not permit
its Shareholders’ Equity at the last day of any fiscal quarter of such Borrower
to be less than the greater of (1) 30% of the total assets of such Borrower and
its Subsidiaries as at the last day of such fiscal quarter (determined on a
consolidated basis in accordance with GAAP) and (2) the sum of (A) 65% of (x)
the Shareholders’ Equity of such Borrower as of the Restatement Effective Date
less (y) in case the case of any Unlisted Borrower, the lesser of (i) the amount
paid or distributed by such Unlisted Borrower to purchase its shares of common
stock in connection with a Tender Offer consummated after the Restatement
Effective Date and (ii) the product of (I) $250,000,000 multiplied by (II) the
sum of one plus the number of Borrower Mergers effected by such Obligor Group on
or after the Restatement Effective Date plus (B) 65% of (x) the Shareholders’
Equity as of the Restatement Effective Date of any other Borrower merged or
consolidated into such Borrower by way of a Borrower Merger less (y) in the case
of any Unlisted Borrower that is a Non-Surviving Borrower of such Borrower
Merger, the lesser of (i) the amount paid or distributed by such Unlisted
Borrower to purchase its shares of common stock in connection with a Tender
Offer consummated after the Restatement Effective Date and (ii)    the product
of (I) $250,000,000 multiplied by (II) the sum of one plus the number of
Borrower Mergers effected by such Obligor Group on or after the Restatement
Effective Date, plus (C) $1,968,200,000.00 (in the case of FSK), or
$2,720,900,000.00 (in the case of FSK II), or $4,689,100,000.00 (upon a Borrower
Merger of FSK and FSK II), plus (B) 37.5% of the net cash proceeds of the sale
of Equity Interests by such Borrower after the Restatement Effective Date April
15, 2021 (other than proceeds of any distribution or dividend reinvestment
plan), plus (D) without duplication of any amount added in subclause (B) above
,37.5% of the net cash proceeds of the sale of Equity Interests received after
the Restatement Effective Date by any Non-Surviving Obligor that was a Borrower
and was a party to a Borrower Merger with such Borrower (other than proceeds of
any distribution or dividend reinvestment plan), plus (EC) 65% of the increase
in Shareholders’ Equity of such Borrower solely resulting from a merger with

 

142 

 

 

any Person other than a Borrower measured as of the date of the consummation of
such merger.

 

(b)Asset Coverage Ratio. Such

 

(i)            In the case of any Listed Borrower, such Borrower will not permit
its Asset Coverage Ratio to be, at any time, less than the greater of (x) 1.50
to 1.00 and (y) the statutory requirements then applicable to such Borrower.

 

(ii)           In the case of any Unlisted Borrower, such Borrower will not
permit (A) its Asset Coverage Ratio to be, at any time, less than 1.75 to 1.00
or (B) its Asset Coverage Ratio (calculated including the effects of SEC Release
No. 33837/April 8, 2020) to be, at any time, less than the statutory
requirements then applicable to such Borrower .

 

SECTION 6.08. Transactions with Affiliates.

 

Such Borrower will not, and will not permit any other member of its Obligor
Group to enter into any transactions with any of its Affiliates, even if
otherwise permitted under this Agreement, except (a) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower or such other Obligor, as applicable, than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among such Borrower and any other member of its Obligor Group not
involving any other Affiliate of such Obligor Group, (c) transactions and
documents governing transactions permitted under Section 6.03 (including, for
the avoidance of doubt, any Borrower Merger or any other merger or consolidation
of one or more Borrowers and/or other Obligors), 6.04(e) and 6.05, (d) the
Affiliate Agreements and the transactions provided in the Affiliate Agreements
(in each case, as such agreements are amended, modified or supplemented from
time to time in a manner not materially adverse to the Lenders), (e)
transactions described or referenced on Schedule IV, (f) any Investment that
results in the creation of an Affiliate, (g) transactions with one or more
Affiliates (including co-investments) as permitted by any SEC exemptive order
(as may be amended from time to time), any no-action letter or as otherwise
permitted by applicable law, rule or regulation and SEC staff interpretations
thereof, (h) the payment of compensation and reimbursement of expenses and
indemnification to officers and directors in the ordinary course of business,
(i) this Agreement and the other Loan Documents, and the transactions
contemplated herein and therein or, (j) agreements among the Borrowers, the
other Obligors and/or their respective Affiliates entered into in connection
with the administration of this Agreement and/or the other Loan Documents, and
the transactions contemplated therein or (k) any Permitted Advisor Loan.

 

SECTION 6.09. Lines of Business. Such Borrower will not, nor will it permit any
other member of its Obligor Group to, engage in any business in a manner that
would violate its Investment Policies in any material respect.

 

SECTION 6.10. No Further Negative Pledge

 

143 

 



 



. Such Borrower will not, and will not permit any other member of its Obligor
Group to, enter into any agreement, instrument, deed or lease which prohibits or
limits in any material respect the ability of such Borrower or any other member
of its Obligor Group to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the other Loan Documents to which such Obligor is a party; (b)
covenants in documents creating Liens permitted by Section 6.02 (including
covenants with respect to Designated Indebtedness Obligations or Designated
Indebtedness Holders under (and in each case, as defined in) the Guarantee and
Security Agreement to which such Obligor is a party) prohibiting further Liens
on the assets encumbered thereby; (c) customary restrictions contained in leases
not subject to a waiver; (d) any agreement that imposes such restrictions only
on Equity Interests in Excluded Assets of such Borrower; and (e) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents to which such Obligor is a party on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement to which such Obligor is a party and does not
require (other than pursuant to a grant of a Lien under the Loan Documents to
which such Obligor is a party) the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of such Borrower or such other Obligor to secure the
Loans made to such Borrower, or any Hedging Agreement of such Borrower or such
other Obligor.

 

SECTION 6.11.          Modifications of Certain Documents

 

. Such Borrower will not consent to any modification, supplement or waiver of
(a)   any of the provisions of any agreement, instrument or other document
evidencing or relating to any Permitted Indebtedness, any Special Longer-Term
Unsecured Indebtedness, or the FSK Notes that would result in such Permitted
Indebtedness not meeting the requirements of the definition of “Permitted
Indebtedness”, such Special Longer-Term Unsecured Indebtedness not meeting the
requirements of the definition of “Special Longer-Term Unsecured Indebtedness”,
or the FSK Notes, as applicable, not meeting the requirements of the definition
of “Unsecured Longer-Term Indebtedness” (other than clause (2)(a) thereof), set
forth in Section 1.01 of this Agreement, unless following such amendment,
modification or waiver, such Permitted Indebtedness, such Special Longer-Term
Unsecured Indebtedness, the FSK Notes would otherwise be permitted under Section
6.01, or (b) any of the Affiliate Agreements to which such Borrower is a party
(i) other than in connection with a Borrower Merger or (ii) unless such
modification, supplement or waiver is not materially less favorable to such
Borrower than could be obtained on an arm’s-length basis from unrelated third
parties, in each case, without the prior consent of the Administrative Agent
(with the approval of the Required Lenders).

 

Without limiting the foregoing, such Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness of such Borrower
permitted pursuant to Section 6.01(d), including increases in the principal
amount thereof, modifications to the advance rates and/or

 

144 

 

modifications to the interest rate, fees or other pricing terms so long as
following any such action such Indebtedness continues to be permitted under
Section 6.01(d).

 

SECTION 6.12.          Payments of Other Indebtedness

 

. Such Borrower will not, nor will it permit any other member of its Obligor
Group to, purchase, redeem, retire or otherwise acquire for value, or set apart
any money for a sinking, defeasance or other analogous fund for the purchase,
redemption, retirement or other acquisition of, or make any voluntary payment or
prepayment of the principal of or interest on, or any other amount owing in
respect of, any Permitted Indebtedness or any Indebtedness of such Borrower that
is not then included in the Covered Debt Amount of such Borrower, except for:

 

(a)            (other than the refinancing of such Indebtedness (other than any
Permitted Advisor Loan or the FSK 2025 Notes, which are addressed in clauses (e)
and (f) below, respectively) with Indebtedness permitted under Section 6.01(b)
or with the proceeds of any issuance of Equity Interests), except for:;

 

(b)            (a) regularly scheduled payments, prepayments or redemptions of
principal and interest in respect thereof required pursuant to the instruments
evidencing such Indebtedness and the payment when due of the types of fees and
expenses that are customarily paid in connection with such Indebtedness (it
being understood that: (w) the conversion features into Permitted Equity
Interests under convertible notes; (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests; and (y) any cash
payment on account of interest or expenses or fractional shares on such
convertible notes made by such Borrower in respect of such triggering and/or
settlement thereof, shall be permitted under this clause (ab)); and

 

(c)            (b) payments and prepayments thereof required to comply with
requirements of Section 2.09(c); and

 

(d)            (c) other payments and prepayments, which may, for the avoidance
of doubt, be made with proceeds of the Loans (including, without limitation,
with respect to FSK (or any successor), payments and prepayments of the FSK
Notes), but excluding, with respect to FSK (or any successor), payments and
prepayments of the FSK 2025 Notes or, with respect to any Obligor, any Permitted
Advisor Loan, which are addressed in clauses (e) and (f) below, respectively),
so long as at the time of and immediately after giving effect to such payment or
prepayment, as applicable, (i) no Default or Event of Default shall have
occurred and be continuing with respect to such Borrower and (ii) if such
payment or prepayment, as applicable, were treated as a “Restricted Payment” for
the purposes of determining compliance with Section 6.05(e), such payment or
prepayment, as applicable, would be permitted to be made under Section 6.05(e);

 

(e)            with respect to FSK (or any successor), any payments and
prepayments with respect to the FSK 2025 Notes so long as, (i) at the time of
and immediately after giving effect to such payment or prepayment, as
applicable, no

 

145 

 

Default or Event of Default shall have occurred and be continuing with respect
to FSK and (ii) the Borrowing Base of FSK immediately after giving effect to
such payment or prepayment, as applicable, is at least 115% of the Covered Debt
Amount of FSK; and

 

(f)             any payments and prepayments with respect to any Permitted
Advisor Loan so long as, (i) at the time of and immediately after giving effect
to such payment or prepayment, as applicable, no Default or Event of Default
shall have occurred and be continuing with respect to the applicable Borrower
and (ii)   the Borrowing Base of such Borrower immediately after giving effect
to such payment or prepayment, as applicable, is at least 115% of the Covered
Debt Amount of such Borrower;

 

provided that, in the case of clauses (a) through (c) above, in no event shall
such Borrower or any other member of its Obligor Group be permitted to prepay or
settle (whether as a result of a mandatory redemption, conversion or otherwise)
any such Indebtedness, if after giving effect thereto, the Covered Debt Amount
of such Borrower would exceed the Borrowing Base of such Borrower; provided
further that, no Borrower shall be permitted to give any notice of prepayment or
redemption to any holders of Indebtedness not included in the Covered Debt
Amount of such Borrower, if, at the time of the giving of such notice, the
inclusion of such Indebtedness in the Covered Debt Amount of such Borrower would
result in a Borrowing Base Deficiency with respect to such Borrower.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

With respect to a Borrower, until the earlier to occur of the Release Date with
respect to such Borrower and the Facility Termination Date, if any of the
following events (“Events of Default”) shall occur and be continuing with
respect to such Borrower (but only with respect to such Borrower and not with
respect to any other Borrower):

 

(a)            such Borrower shall (i) fail to pay any principal of any Loan
made to such Borrower or any reimbursement obligation in respect of any LC
Disbursement with respect to such Borrower when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise or (ii) fail to deposit any amount into the Letter of
Credit Collateral Account of such Borrower as required by Section 2.08(a) on the
Commitment Termination Date;

 

(b)            such Borrower shall fail to pay any interest on any Loan made to
such Borrower or any fee or any other amount (other than an amount referred to
in clause (a) of this Article) payable by such Borrower under this Agreement or
under any other Loan Document to which such Borrower or any other member of its
Obligor Group is a party, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five or more Business
Days;

 

146 

 

(i)               if to a Borrower, to such Borrower at 201 Rouse Boulevard,
Philadelphia, Pennsylvania 19112, Attention: William Goebel (telecopy: (215)
339-1931), e-mail: Credit.notices@fsinvestments.com and kkrcreditlegal@kkr.com;
and, if to FSK, with a copy to FSIC_Team@fsinvestments.com, and if to FSICFSK
II, with a copy to FSICII_Team@fsinvestments.com, and if to FSIC III, with a
copy to FSICIII_Team@fsinvestments.com, and, in each case, with an additional
copy (which shall not constitute notice) to Dechert LLP, 1095 Avenue of the
Americas, New York, New York 10036, Attention: Jay R. Alicandri (telecopy: (212)
698-3599);

 

(ii)              if to the Administrative Agent, to JPMorgan Loan Services, 500
Stanton Christiana Road, Ops 2, 3rd Floor Newark, Delaware 19713, Attention of
Loan and Agency Services Group (telecopy: 1 (302) 634-4733), e-mail:
michelle.keesee@chase.com;

 

(iii)             if to the Collateral Agent, to ING Capital LLC, 1133 Avenue of
the Americas, New York, New York 10036, Attention: Dominik Breuer, e-mail:
Dominik.Breuer@ing.com; and

 

(iv)             if to any Issuing Bank or other Lender, to it at its address
(or telecopy number or e-mail) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)              Electronic Communications. Notices and other communications to
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless otherwise notified by the Administrative Agent to the
Borrowers, the Borrowers may satisfy their respective obligations to deliver
documents or notices to the Administrative Agent or the Lenders under Sections
5.01 and 5.02 by delivering an electronic copy to: michelle.keesee@chase.com, or
such other e-mail address(es) as provided to the Borrowers in a notice from the
Administrative Agent, (and the Administrative Agent shall promptly provide
notice thereof to the Lenders).

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 



155 

 